Citation Nr: 0719657	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-14 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a cervical spine 
(neck) disability.

5.  Entitlement to service connection for a right hand and 
finger disability (a tingling condition), claimed as 
secondary to a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1987.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
in which the RO denied the veteran's claims for service 
connection for the above-referenced disabilities.  In January 
2004, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in April 2004, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) later the same month.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The veteran asserts that he is entitled to service connection 
for disabilities of the right ankle, low back, and cervical 
spine, and tingling in his right hand and fingers secondary 
to the cervical spine disability, as a result of injuries 
sustained on jump status while on active duty.  He also 
alleges that he has tinnitus due to in-service noise 
exposure.  His DD-214 reflects a military occupational MOS of 
infantryman, and a notation that the veteran completed two 
weeks of air assault training.

Most of the veteran's service medical records are missing.  
Post-service VA outpatient treatment records show that the 
veteran has a current low back disability; however, these 
records do not reflect any medical evidence addressing the 
etiology of the current back disability, or current tinnitus, 
right ankle, cervical spine, or right hand/finger 
disabilities.  However, the Board finds that there may be 
outstanding medical and other records that could bear on the 
claims for direct service connection, and possibly, the claim 
for secondary service connection.  [Parenthetically, the 
Board notes 

Initially, the Board notes that, even though the veteran was 
in the Army for seven years, his June 1980 entrance 
examination report is the only service medical record (SMR) 
associated with the claims file.  The Board acknowledges that 
in a February 2003 letter to the veteran, the RO advised the 
veteran that his SMRs were unavailable and asked him to 
provide copies of them, and that he did not respond.  
However, when a veteran's records have been lost, VA has an 
obligation to search for alternative records that support the 
veteran's claim(s).  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
record does not reflect that the RO has attempted to obtain 
such alternative records or sought the veteran's assistance 
in this regard.

Hence, on remand, the RO should contact the National 
Personnel Records Center (NPRC) and the service department to 
attempt to obtain copies of the veteran's missing SMRs.  The 
RO should also inform the veteran of the alternative methods 
to substantiate a claim for service connection in the absence 
of SMRs.  See Lanyo v. Brown, 6 Vet. App. 465, 469 (1994).  
Service connection may be shown through other evidence.  See 
38 C.F.R. § 3.303(a) (2006); Smith v. Derwinski, 2 Vet. App. 
147 (1992).  Such evidence may consist of contemporaneous 
private medical records showing treatment of the claimed 
disability, fellow service personnel statements, personal 
testimony, etc.  The RO is reminded that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R. § 3.159(c).

The claims file also reveals that there may be outstanding VA 
records pertaining to one or more of the disabilities for 
which service connection is sought.  The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Charleston, South Carolina, dated 
from December 13, 2002 to January 3, 2003, as well as 
inpatient and outpatient treatment records from that facility 
dated from January 16, 2004 to January 19, 2004.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records-both inpatient and outpatient-
from the Charleston VAMC, following the procedures prescribed 
in 38 C.F.R. § 3.159(c) (2006) as regards requests for 
records from Federal facilities.  

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to any of his claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all evidence in his 
possession, and ensure that its notice to the appellant meets 
the requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)-particularly as regards disability ratings 
and effective dates-as appropriate (not previously 
provided).  The RO should specifically request that the 
veteran provide authorization to enable it to obtain 
outstanding treatment records from the St. Francis Hospital 
(mentioned in a December 13, 2002 VA outpatient treatment 
record).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other notification or 
development action (to include, based on the information 
received, arranging for examination and medical opinion in 
connection with one or more claims, as appropriate) deemed 
warranted by the VCAA prior to adjudicating each claim in 
light of all pertinent evidence and legal authority (to 
include, in connection with the secondary service connection 
claim, the provisions of the revised version.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following:

1.  The RO should obtain from the 
Charleston VAMC all outstanding pertinent 
records of evaluation and/or treatment 
of, and hospitalization for, any of the 
claimed disabilities, from September 1987 
to the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should undertake all 
appropriate action to locate the 
veteran's missing service medical 
records, to include but not limited to 
contacting the NPRC and the Department of 
the Army.  The RO should request from 
each contacted entity a complete copy of 
the veteran's official military personnel 
file and any service medical records in 
addition to the separation examination 
report (of record).  The should submit 
copies of the veteran's DD-214 and any 
additional pertinent information that is 
provided by the veteran, or others acting 
on his behalf, for consideration.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of 
his claims for service connection.  The 
RO should specifically request that the 
veteran furnish authorization to enable 
VA to obtain all records of his treatment 
from the St. Francis Hospital.

The RO should also advise the veteran 
that, in the absence of service medical 
records, he can submit alternate evidence 
to support his claims for service 
connection, including statements from 
service medical personnel; statements 
from individuals who served with him and 
may have witnessed the events he 
identifies as his stressors ("buddy" 
certificates or affidavits); letters 
written during service; and statements 
from individuals including friends and 
family members to whom he may have 
confided these events or who may have 
observed his reaction to them either 
during his active service or immediately 
following his discharge from active 
service; employment physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
from whom he may have received treatment, 
especially soon after discharge; letters 
written during service; and reports of 
insurance examinations.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman (cited to above)--
particularly, as regards disability 
ratings and effective dates, as 
appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate each of the claims 
on appeal in light of all pertinent 
evidence and legal authority.

7.  If any of the benefits sought on 
appeal remain denied, the RO must furnish 
to the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



